Dismissed and Memorandum Opinion filed May 6, 2004








Dismissed and Memorandum Opinion filed May 6, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00251-CR
____________
 
ROBERTO DURAN,
Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
 

 
On Appeal from the 182nd District Court
Harris
County, Texas
Trial Court Cause No. 948,842
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the offense of aggravated
robbery.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant on
February 24, 2004, to confinement for 15 years in the Institutional Division of
the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 6, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App.
P. 47.2(b).